Citation Nr: 0114522	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-16 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative bone 
disease.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


REMAND

The appellant had active military service from April 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim.  For the 
following reasons, it is necessary to remand this case.

First, a remand is required in order to satisfy due process 
requirements.  A statement of the case (SOC) was issued in 
January 2000, which indicated that the appellant's service 
medical records had not been obtained.  However, in February 
2000 the service medical records were received.  If a SOC is 
prepared before the receipt of further evidence, a 
supplemental statement of the case (SSOC) is required to be 
furnished to the claimant, as provided in 38 C.F.R. § 19.31, 
unless the additional evidence is duplicative or not relevant 
to the issue or issues on appeal.  38 C.F.R. § 19.37(a).  In 
this case, the newly submitted evidence was not duplicative 
of evidence already associated with the claims file, and it 
is relevant to the issue of entitlement to service connection 
since it shows in-service treatment.  Therefore, in 
accordance with 38 C.F.R. § 19.37(a), this claim is returned 
to the RO for consideration and the issuance of a 
supplemental statement of the case.

Second, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, the RO denied this claim as not well 
grounded and has not yet considered whether any additional 
notification or development action is required under the 
VCAA.  It would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC (July 24, 1992).  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The RO should ask the appellant to clarify the exact 
disability or disabilities for which he is claiming service 
connection.  He filed a claim for degenerative bone disease, 
but has referenced treatment for back and hip disabilities, 
as well as referenced in-service complaints of leg pain.  He 
has stated that he was on a physical profile during service 
for "symptoms" of the disorder(s) that he is now claiming.  
However, his service medical records show that he had flat 
feet, genu varum, and a quarter-inch leg length discrepancy 
upon entry into service, as well as complaints of chronic leg 
and foot pain with physical activity, and he was on physical 
profile for those preexisting conditions.  He had also 
undergone coccygectomy prior to service for malalignment of 
the sacro-coccygeal segment, with complaints of continued 
back pain thereafter.  So, the appellant should clarify the 
exact disability or disabilities that he is claiming, as well 
as whether he is requesting service connection for a 
preexisting disorder, on the basis that it was aggravated by 
his military service, or whether he is claiming service 
connection for the post-service hip and back disorders, on 
the basis that they were incurred in service.

The appellant states that he is receiving social security 
disability benefits for the claimed condition.  VA is 
required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
Therefore, the RO must request copies of all medical and 
adjudicative records developed by the Social Security 
Administration in connection with any claim for Social 
Security benefits. 

It is clear from the record that the appellant has received 
extensive post-service treatment for his hip and back 
disorders.  Some of the medical records obtained reference 
treatment by other physicians for whom the appellant has not 
completed releases so the RO can request the records.  For 
example, Dr. Burkhart's records mention Dr. Hyde in 1987, and 
Dr. Anderson's records mention Dr. Beahm and Dr. Bellingrath.  
The RO should ask the appellant to complete authorization 
forms for any physician that his treated him for the claimed 
condition(s).  

Accordingly, this case is REMANDED for the following:

1.  The RO should request and obtain the 
appellant's medical and adjudication 
records from the Social Security 
Administration.  

2.  The RO should ask the appellant to 
clarify (a) the exact disability or 
disabilities for which he is claiming 
service connection, and (b) whether he is 
requesting service connection for a 
preexisting disorder, on the basis that it 
was aggravated by his military service, or 
whether he is claiming service connection 
for the post-service hip and back 
disorders, on the basis that they were 
incurred in service.  

3.  The RO should also ask that the 
appellant provide a list of all medical 
providers who have treated him for the 
claimed condition(s) since his separation 
from service, to include, but not limited 
to, Dr. Hyde, Dr. Beahm, and Dr. 
Bellingrath.  He should provide the 
appropriate releases so that the RO can 
request any private treatment records.  
The authorizations for release of 
information must be completed in full.  
Obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file.  

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 have been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must consider the service medical 
records and contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





